Citation Nr: 1046308	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  05-34 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
temporomandibular joint syndrome (TMJ).

2.  Entitlement to service connection for bronchitis.

3.  Entitlement to service connection for hypertension, claimed 
as secondary to post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to December 
1973, and from February 1982 to December 1992. 

These matters originally came before the Board of Veterans' 
Appeals (Board) on appeal of November 2003 and February 2004 
rating decisions of the Department of Veterans' Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia.  

In April 2008, the Board remanded these issues for additional 
development.  The Board is satisfied that there has been 
substantial compliance with the remand directives and it may 
proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  TMJ is manifested by inter-incisal range of motion between 35 
to 37 millimeters (mm) and lateral excursion from 5 to 8 mm.

2.  Resolving reasonable doubt in the Veteran's favor, the 
evidence establishes that she currently has chronic bronchitis 
with continuity of symptomatology relating her current disability 
to multiple episodes of bronchitis noted during service.

3.  Hypertension was not caused or aggravated by the service-
connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent 
for TMJ have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1, 4.7, 
4.40, 4.45, 4.150, Diagnostic Code (DC) 9905 (2010).

2.  Chronic bronchitis was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.303 (2010).

3.  The criteria for secondary service connection for 
hypertension have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.310 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the veteran's 
claims folder.   Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need to 
discuss, in detail, the extensive evidence of record.  Indeed, 
the Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, her 
claims.  



Increased Rating for TMJ

Service connection for TMJ was granted in the November 2003 
rating decision on appeal.  An initial 10 percent rating was 
assigned from June 2003.  The Veteran disagreed with that initial 
evaluation.

TMJ is evaluated under DC 9905, which provides that a limited 
motion of the inter-incisal range from 31 to 40 mm warrants a 10 
percent evaluation; from 21 to 30 mm warrants a 20 percent 
evaluation; from 11 to 20 mm warrants a 30 percent evaluation; 
and from 0 to 10 mm warrants a 40 percent evaluation.  Limited 
motion of the range of lateral excursion from 0 to 4 mm warrants 
a 10 percent evaluation.  Ratings for limited inter-incisal 
movement shall not be combined with ratings for limited lateral 
excursion.  38 C.F.R. § 4.150.

On VA examination in May 2008, the Veteran reported that she had 
hard occlusal orthotic which she did not wear very often.  She 
reported mild daily right TMJ pain as well as limited opening and 
occasional difficulty chewing with some foods.  

On examination, there was limitation of motion of 
temporomandibular articulation.  Intercisal range of motion was 
from zero to 35-37 mm; right lateral excursion was from zero to 
6-8 mm; and left lateral excursion was from zero to 5-7 mm.  
There was no osteomyelitis, loss of bone, or malunion of the 
mandible.  There was also no speech difficulty or tooth loss 
related to TMJ.  

The examiner noted that if the Veteran wore her mouth guard it 
would lessen her symptoms.  X-rays showed flattening of the 
condylar heads and suggested avascular necrosis of the condylar 
heads.  The examiner stated that the Veteran's TMJ had no effects 
on her normal daily activities.

Based on these findings, the Board finds that the evidence of 
record does not substantiate a rating in excess of 10 percent.  
As above, limited motion of the inter-incisal range from 31 to 40 
mm warrants a 10 percent evaluation under DC 9905.  A 20 percent 
evaluation requires limited motion of the inter-incisal range 
from 21 to 30 mm.  Furthermore, the examination findings do not 
demonstrate any additional functional loss to warrant an 
increased evaluation based on 38 C.F.R. §§ 4.40, 4.45, 4.59. 

The Board also finds that no higher evaluation can be assigned 
pursuant to any other potentially applicable diagnostic code.  
Because there is a specific diagnostic code to evaluate TMJ, 
consideration of other diagnostic codes for evaluating this 
disability is not warranted.  See 38 C.F.R. § 4.20 (permitting 
evaluation, by analogy, where the rating schedule does not 
provide a specific diagnostic code to rate the disability); Butts 
v. Brown, 5 Vet. App. 532 (1993).  Accordingly, the Board finds 
that a 10 percent rating is the appropriate evaluation and that 
the degree of impairment resulting from the TMJ does not more 
nearly approximate the next higher rating.  

Service Connection Claims

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic disease at 
any later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2010).  However, continuity of symptoms is required 
where a condition in service is noted but is not, in fact, 
chronic or where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2010).

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2010).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the preponderance 
of the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

	In addition to the regulations cited above, service connection is 
warranted for a disability which is aggravated by, proximately 
due to, or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310 (2010).  Any additional impairment of earning 
capacity resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is itself 
a separate disease or injury caused by the service-connected 
condition, should also be compensated.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  When service connection is thus established for 
a secondary condition, the secondary condition shall be 
considered a part of the original condition.  Id.  
	
	The Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006.  Under the revised § 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), 
any increase in severity of a nonservice-connected disease or 
injury proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
disease, will be service-connected.  As the Veteran filed her 
claim in June 2003, the amendment is not applicable to the 
current claim. 

Bronchitis

The Veteran contends that she has chronic bronchitis that began 
during her second period of active duty.

The service treatment records show the following relevant 
diagnoses:  February 1982, tracheobronchitis; August 1982, 
bronchitis; October 1982, early bronchitis; December 1982, 
tracheobronchitis; July 1984, early bronchitis vs. bronchial 
spasm; September 1986, laryngitis and tracheitis; February 1987, 
viral upper respiratory infection with bronchitis; July 1987, 
upper respiratory infection with PND-induced bronchospasms; 
November 1988, viral upper respiratory infection with early 
sinusitis and bronchitis; December 1988, bronchitis vs. atypical 
pneumonia; February 1989, bronchitis; and September 1992, 
sinobronchitis.  

The September 1992 service separation examination noted normal 
lungs and chest examination and negative chest X-ray.  On the 
report of medical history included a notation that bronchitis had 
been treated with inhaler with good results and "NCNS" (No 
Complications, No Sequelae).

A VA examination in June 1993 noted the Veteran's reported 
history of frequent upper respiratory infections, sinusitis, and 
rhinitis.  Examination of the respiratory system was normal at 
that time.

In December 1997, the Veteran complained of a 30 day history of 
cough and shortness of breath.  The impression was chest pain, 
possibly primary pulmonary hypertension.  

A June 1999 outpatient treatment record noted the Veteran 
reported chronic episodes of bronchitis.  She described "bouts 
of bronchitis almost yearly."  The examiner stated that her 
current acute episode of bronchitis appeared to have been 
resolved, but also diagnosed chronic bronchitis. 

In November 1999, the Veteran was seen with sinusitis and 
bronchitis.  In June 2003 she complained of coughing; the 
examiner noted a history of asthma and allergic rhinitis.  A 
September 2003 treatment record included an assessment of chronic 
bronchitis.  Chest X-rays in July 2004 and April 2006 were 
normal.  An August 2006 chest X-ray found evidence of acute 
bronchitis.  

On VA examination in May 2008, the Veteran reported experiencing 
symptoms of cough with sputum production and associated shortness 
of breath occurring two to three times per year and lasting two 
to three weeks at a time.  These episodes were treated with 
antibiotics.  She also reported a history of episodic cough that 
typically lasted one to two months and was generally productive.  

She denied hemoptysis but reported persistent chest pain.  She 
had no history of significant weight loss or hospitalizations for 
pneumonia.  She was not currently being treated for bronchitis 
but was on bronchodilators p.r.n. for asthma.  The examiner noted 
that the service treatment records included notations of "upper 
respiratory infections, laryngitis, allergic rhinitis, and 
sinusitis."  After an examination, the examiner found no 
evidence of chronic bronchitis.  

While the service treatment records do not show a diagnosis of 
"chronic" bronchitis, they do show that the Veteran was 
diagnosed with bronchitis on more than eight occasions during her 
10 years of active duty.  In addition, six years after service, 
she was diagnosed with chronic bronchitis and reported having 
bronchitis "almost yearly."  The record contains another 
diagnosis of chronic bronchitis in September 2003.  

While the VA examiner in 2008 did not find evidence of chronic 
bronchitis, his reliance on the lack of an inservice diagnosis of 
"chronic" bronchitis is weakened by his failure to acknowledge 
the multiple episodes of bronchitis in service.  Additionally, 
his statement that the Veteran "had no respiratory complaints on 
military separation physical examination" does not acknowledge 
either that she reported asthma, frequent colds, and pain or 
pressure in the chest on her report of medical history at 
separation, or that a service treatment record dated in December 
1992, subsequent to the September 1992 separation examination, 
noted upper respiratory infection.  

Finally, the examiner's finding that the Veteran did not have 
bronchitis at the time of the examination does not negate the 
diagnoses of chronic bronchitis of record or the Veteran's own 
consistent reports of bronchitis since service.  

The Board finds that the Veteran's report of continuity of 
symptomatology since service is credible since she initially 
filed a claim for service connection for respiratory condition in 
1993, she reported a history of ongoing problems with bronchitis 
in 1999, and she was subsequently diagnosed with chronic 
bronchitis.   In short, resolving reasonable doubt in the 
Veteran's favor, service connection for chronic bronchitis is 
warranted. 

Hypertension

The Veteran does not content that hypertension is related to 
service; rather, she maintains that hypertension is secondary to 
PTSD.  The record contains medical evidence showing that the 
Veteran has been diagnosed with hypertension that is controlled 
by medication.  She is service-connected for PTSD.

Service connection is not warranted for hypertension on a 
secondary basis as the probative evidence does not suggest a link 
between hypertension and PTSD.  First, the record contains no 
medical evidence suggesting that hypertension was caused or 
aggravated by service-connected PTSD.  The only link between the 
two is the Veteran's assertions.

The Board has considered the lay evidence as it pertains to the 
issue.  In rendering a decision on appeal, the Board must analyze 
the credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 

Competency of evidence differs from weight and credibility.  
Competency is a legal concept determining whether testimony may 
be heard and considered by the trier of fact, while credibility 
is a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he or she 
experiences at any time because this requires only personal 
knowledge as it comes to him or her through their senses.  Layno, 
6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 
(2007) (when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder is 
not a determination "medical in nature" and is capable of lay 
observation). 

The absence of contemporaneous medical evidence is a factor in 
determining credibility of lay evidence, but lay evidence does 
not lack credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical 
records does not serve as an "absolute bar" to the service 
connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) 
("Board may not reject as not credible any uncorroborated 
statements merely because the contemporaneous medical evidence is 
silent as to complaints or treatment for the relevant condition 
or symptoms").

In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, consistency with other evidence, and statements 
made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Notwithstanding the Veteran's assertions that hypertension is 
related PTSD, the Board concludes that her arguments, while 
competent, are not credible.  Significantly, she has not shown to 
have the requisite training and knowledge to establish a causal 
link between the two.  Her conclusory statements regarding 
causation are insufficient to establish the necessary nexus 
between hypertension and the service-connected PTSD.  See Waters 
v. Shinseki, 601 F.3d 1274, 1278 (2010).  Thus, in the absence of 
probative evidence suggestive of a link between hypertension and 
a service-connected disability, service connection is denied.

Finally, with respect to all the claims, upon receipt of a 
complete or substantially complete application for benefits and 
prior to an initial unfavorable decision on a claim by an agency 
of original jurisdiction, VA is required to notify the appellant 
of the information and evidence not of record that is necessary 
to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should 
also address the rating criteria or effective date provisions 
that are pertinent to the appellant's claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Regarding the Veteran's claims of entitlement to service 
connection, complete notice was sent in October 2003 and May 2008 
letters and the claims were readjudicated in a March 2010 
supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

Regarding the Veteran's claim of an increased rating for TMJ, in 
cases where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess, 19 Vet. 
App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The appellant bears the burden of demonstrating any prejudice 
from defective notice with respect to the downstream elements.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not 
been met in this case.

Nevertheless, the record reflects that the Veteran was provided a 
meaningful opportunity to participate effectively in the 
processing of her claim such that the notice error did not affect 
the essential fairness of the adjudication now on appeal.  

First, she was notified that her claim was awarded with an 
effective date of June 30, 2003, the date of her claim, and an 
initial rating was assigned.  Next, she was provided notice how 
to appeal that decision, and she did so.  

Moreover, she was provided a statement of the case that advised 
her of the applicable law and criteria required for a higher 
rating and she demonstrated her actual knowledge of what was 
required to substantiate a higher rating in her argument included 
on her substantive appeal.  Further, she was assigned the date of 
the claim as an effective date, the earliest permitted by law.  
38 U.S.C.A. § 5110(a).

Next, the record shows that the Veteran was represented by a 
Veteran's Service Organization and its representative throughout 
the adjudication of the claims.  Overton v. Nicholson, 20 Vet. 
App. 427 (2006).

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information that 
VA provided what was necessary to substantiate the claim, and as 
such, that she had a meaningful opportunity to participate in the 
adjudication of her claim such that the essential fairness of the 
adjudication was not affected.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores 
v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the Veteran, whereas VA has 
obtained service treatment records, private treatment records, 
afforded her examinations, and assisted her in obtaining 
evidence.  

Regarding the claim of service connection for hypertension as 
secondary to PTSD, the Board notes that the Veteran has not been 
given a VA examination and an opinion has not been obtained.  
While the Board notes that she has hypertension, there is no 
indication that this disability may be associated with PTSD 
except her own unsubstantiated assertions.  See 38 C.F.R. § 
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Next, all known and available records relevant to the issues on 
appeal have been obtained and associated with the Veteran's 
claims file; and the Veteran has not contended otherwise.  In 
sum, VA has substantially complied with the notice and assistance 
requirements and she is not prejudiced by a decision on the 
claims at this time.




ORDER

An initial rating in excess of 10 percent for TMJ is denied.

Service connection for bronchitis is granted.

Service connection for hypertension, claimed as secondary to 
PTSD, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


